Name: Commission Regulation (EEC) No 2238/85 of 31 July 1985 fixing the minimum price applicable to dried grapes during the marketing year 1985/86 as well as the countervailing charges to be imposed where that price is not observed, and amending Council Regulation (EEC) No 950/68
 Type: Regulation
 Subject Matter: foodstuff;  trade;  plant product;  prices
 Date Published: nan

 No L 209/26 Official Journal of the European Communities 6. 8 . 85 COMMISSION REGULATION (EEC) No 2238/85 of 31 July 1985 fixing the minimum price applicable to dried grapes during the marketing year 1985/86 as well as the countervailing charges to be imposed where that price is not observed, and amending Council Regulation (EEC) No 950/68 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 4a (6) thereof, Whereas, according to Article 4a (2) of Regulation (EEC) No 516/77 the minimum import price for dried grapes shall be determined having regard to :  the free-at-frontier price on import into the Community,  the prices obtaining in international trade,  the situation on the internal Community market,  the trend of trade with third countries ; Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 2089/85 of 23 July 1985 laying down general rules relating to the system of minimum import prices for dried grapes (3) provides that countervailing charges shall be fixed by reference to a scale of import prices ; whereas the maximum countervailing charge shall be determined on the basis of the most favourable prices applied on the world market for significant quantities by the most repre ­ sentative non-member countries ; Whereas the tariff nomenclature resulting from the application of this Regulation is repro ­ duced in the Common Customs Tariff ; whereas a minimum import price must be fixed for currants and other dried grapes ; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (4), as last amended by Regulation (EEC) No 483/85 (*), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum import price applicable to dried grapes during the marketing year 1985/86 shall be as set out in Annex I. 2 . The countervailing charge to be imposed where the minimum import price referred to in paragraph 1 is not observed, shall be as set out in Annex II . (') OJ No L 73 , 21 . 3 . 1977, p. 1 . (2) OJ No L 81 , 23 . 3 . 1985, p. 10 . (3) OJ No L 197, 27 . 7 . 1985, p. 10 . (4) OJ No L 172, 22. 7. 1968 , p . 1 . 0 OJ No L 59, 27 . 2. 1985, p . 14 . 6. 8 . 85 Official Journal of the European Communities No L 209/27 Article 2 Subheading 08.04 B of the Common Customs Tariff annexed to Regulation (EEC) No 950/68 is replaced by the following : 'Heading No Description Rate of duty Autonomous % or levy (L) Conventional % 1 2 3 4 08.04 B. Dried : I. In immediate containers of a net capacity of 15 kg or less : a) Currants 9 (b) 3,3 b) Other 9 (b) 3,3 II . Other : I a) Currants 9 (b) 3,1 b) Other 9 (b) 3,1 ' Article 5 This Regulation shall enter into force on 1 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1985. For the Commission Frans ANDRIESSEN Vice-President No L 209/28 Official Journal of the European Communities 6. 8 . 85 ANNEX I MINIMUM IMPORT PRICES (ECU/tonne) CCT heading No Description Minimum import price 08.04 B. Dried grapes : I. In immediate containers of a net capacity of 1 5 kg or less : a) Currants 1 178 b) Other 1 232 II . Other : a) Currants 1 178 b) Other 1 232 ANNEX II COUNTERVAILING CHARGES 1 . Currants falling within subheadings 08.04 B I a) or B II a) of the Common Customs Tariff : (ECU/tonne) Import price applied Countervailing charge to be levied less than but not less than 1178,0 1166,2 11,8 1166,2 1142,7 35,3 1142,7 1107,3 70,7 1107,3 1072,0 106,0 1072,0 180,0 2. Dried grapes falling within subheadings 08.04 B I b) or B II b) of the Common Customs Tariff : (ECU/tonne) Import price applied Countervailing charge to be levied less than but not less than 1232,0 1219,7 12,3 1219,7 1195,0 37,0 1195,0 1158,1 73,9 1158,1 1121,1 110,9 1121,1 234,0